IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

STEVEN J. GIBOUT,                        NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-2956

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed October 15, 2015.

Petition for Belated Appeal -- Original Jurisdiction.

James R. Barnes of the Law Office of James R. Barnes, Pensacola, for Petitioner.

Pamela Jo Bondi, Attorney General, and Kristen Bonjour, Assistant Attorney General,
Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is granted. Petitioner shall be allowed a belated

appeal from the Order Denying Defendant’s Pro Se Motion for Postconviction Relief

in Escambia County Circuit Court case number 2010-CF-000403. Upon issuance of

mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit

court for treatment as the notice of appeal. See Fla. R. App. P. 9.141(c)(5)(D).

WETHERELL, ROWE, and RAY, JJ., CONCUR.